Citation Nr: 1441618	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for supraventricular tachycardia, to include as secondary to the Veteran's service-connected diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the Veteran's service-connected diabetes mellitus.

4.  Entitlement to service connection for supraventricular tachycardia, to include as secondary to the Veteran's service-connected diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the Veteran's service-connected diabetes mellitus.

7.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected diabetes mellitus or posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for pulmonary disease, to include as secondary to the Veteran's service-connected diabetes mellitus.

9.  Entitlement to service connection for benign prostatic hypertrophy, to include as secondary to the Veteran's service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to August 1978, to include service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran testified at a Board hearing before the undersigned Acting Veterans' Law Judge in April 2010.  A transcript of that hearing has been associated with the claims file. 

The Board remanded the issues in August 2010.  The issues were returned to the Board and a decision was issued in September 2013.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was issued in April 2014 and the case was subsequently returned to the Board for further development.  

The issues of entitlement to service connection for hypertension, peripheral neuropathy, tachycardia, pulmonary disease, benign prostatic hypertrophy, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2003 rating decision denying service connection for hypertension and peripheral neuropathy was withdrawn prior to a decision on appeal and no new and material evidence was submitted to VA within the applicable appeal period.

2.  The May 2005 rating decision denying service connection for supraventricular tachycardia was not appealed and no new and material evidence was submitted to VA within the applicable appeal period.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of entitlement to service connection for supraventricular tachycardia, hypertension, and peripheral neuropathy of the upper extremities has been received since the prior final decisions.


CONCLUSIONS OF LAW

1.  The June 2003 and May 2005 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since prior final denial of service connection for supraventricular tachycardia to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).

3.  New and material evidence has been received since prior final denial of service connection for hypertension to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).

4.  New and material evidence has been received since prior final denial of service connection for peripheral neuropathy of the upper extremities to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants reopening entitlement to service connection for supraventricular tachycardia, hypertension, and peripheral neuropathy.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding those issues.

The Veteran seeks to reopen claims of entitlement to service connection for supraventricular tachycardia, hypertension, and peripheral neuropathy.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for hypertension and peripheral neuropathy was originally denied in June 2003.  The Veteran filed a notice of disagreement regarding the rating decision.  A Statement of the Case was issued in July 2004.  The Veteran submitted a substantive appeal, but withdrew his appeal on the issues of hypertension and peripheral neuropathy in a June 2006 statement.  The issues were therefore dismissed by the Board in September 2006.   Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.204, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within the applicable appeal period to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Regarding the issue of supraventricular tachycardia, the issue was denied in a May 2005 rating decision.  The Veteran did not submit a timely appeal.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.204, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within the applicable appeal period to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

The Veteran submitted a claim to reopen entitlement to service connection for tachycardia in January 2007, a claim to reopen entitlement to service connection for hypertension in January 2008, and a claim to reopen entitlement to service connection for peripheral neuropathy of the upper extremities in April 2009.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final decisions, VA has received additional evidence, including the Veteran's lay testimony indicating that medical professionals have provided a nexus opinion between his claimed disabilities and his medications used to treat current service-connected disabilities.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a bilateral hand and wrist disability.


ORDER

New and material evidence having been received, entitlement to service connection for supraventricular tachycardia, to include as secondary to the Veteran's service-connected diabetes mellitus, is reopened. 

New and material evidence having been received, entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus, is reopened.

New and material evidence having been received, entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the Veteran's service-connected diabetes mellitus, is reopened. 


REMAND

In light of the parties' agreement, the Veteran's contentions, and the state of the record, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's claimed disabilities.

In the April 2014 Joint Motion for Remand, the parties determined the Board relied on inadequate VA examination reports.  Thus, the Board must remand this matter for compliance with the Court's April 2014 order granting the parties' Joint Motion to Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished an appropriate VCAA letter as to entitlement to service connection for his claimed disabilities, to include the requirements for secondary service connection.  This letter should advise the Veteran of the evidence necessary to substantiate his claims, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should attempt to obtain and associate with the file any outstanding treatment records related to the Veteran's claimed disabilities.  The RO should document any attempts to obtain these records, to include any negative responses.

3.  After associating all pertinent outstanding records with the claims file, VA should schedule the Veteran for the appropriate examination(s) to address the etiology of the Veteran's tachycardia, hypertension, sleep apnea, pulmonary disease, benign prostatic hypertrophy, and bilateral peripheral neuropathy of the upper extremities.  Multiple examinations may be required depending on the expertise of the examiner.  The examiner(s) should review the claims file, note any current diagnosis regarding the claimed disabilities, and address the following questions:

a.)  Is it at least as likely as not that the Veteran's hypertension is causally or etiologically related to service?    

b.)  Is it at least as likely as not that the Veteran's hypertension is causally or etiologically related to OR aggravated by a service-connected disability, to include PTSD or diabetes mellitus?  The examiner should also consider whether the Veteran's hypertension is caused by or aggravated by the medications required to treat his service-connected PTSD or diabetes mellitus.   

c.)  Is it at least as likely as not that the Veteran's supraventricular tachycardia is causally or etiologically related to service?    

d.)  Is it at least as likely as not that the Veteran's supraventricular tachycardia is causally or etiologically related to OR aggravated by a service-connected disability, to include PTSD or diabetes mellitus?  The examiner should also consider whether the Veteran's tachycardia is caused by or aggravated by the medications required to treat his service-connected PTSD or diabetes mellitus.   

e.)  Is it at least as likely as not that the Veteran's peripheral neuropathy of the upper extremities is causally or etiologically related to service?    

f.)  Is it at least as likely as not that the Veteran's peripheral neuropathy of the upper extremities is causally or etiologically related to OR aggravated by a service-connected disability, to include PTSD or diabetes mellitus?  The examiner should also consider whether the Veteran's neuropathy is caused by or aggravated by the medications required to treat his service-connected PTSD or diabetes mellitus.   

g.)  Is it at least as likely as not that the Veteran's pulmonary disease is causally or etiologically related to service?    

h.)  Is it at least as likely as not that the Veteran's pulmonary disease is causally or etiologically related to OR aggravated by a service-connected disability, to include PTSD or diabetes mellitus?  The examiner should also consider whether the Veteran's pulmonary disease is caused by or aggravated by the medications required to treat his service-connected PTSD or diabetes mellitus.   

i.)  Is it at least as likely as not that the Veteran's benign prostatic hypertrophy is causally or etiologically related to service?    

j.)  Is it at least as likely as not that the Veteran's benign prostatic hypertrophy is causally or etiologically related to OR aggravated by a service-connected disability, to include PTSD or diabetes mellitus?  The examiner should also consider whether the Veteran's benign prostatic hypertrophy is caused by or aggravated by the medications required to treat his service-connected PTSD or diabetes mellitus.   

k.)  Is it at least as likely as not that the Veteran's sleep apnea is causally or etiologically related to service?    

l.)  Is it at least as likely as not that the Veteran's sleep apnea is causally or etiologically related to OR aggravated by a service-connected disability, to include PTSD or diabetes mellitus?  The examiner should also consider whether the Veteran's sleep apnea is caused by or aggravated by the medications required to treat his service-connected PTSD or diabetes mellitus.   

All findings and conclusions should be set forth in a legible report and contain a rationale for any opinions proffered.

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if the claims on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


